                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF IOWA
                                      EASTERN DIVISION
__________________________________________
                                                  )
OSCAR FERNANDEZ, individually and as              )
Administrator of the Estate of Isidro Fernandez,  )
                                                  )
                                      Plaintiff,  )
                                                  )
      v.                                          )
                                                  ) No. 6:20-cv-02079-LRR-KEM
TYSON FOODS, INC., et. al.,                       )
                                                  )
                                      Defendants. )
__________________________________________)




                   BRIEF OF AMICUS CURIAE PUBLIC CITIZEN
               IN SUPPORT OF PLAINTIFF’S MOTION TO REMAND




Jay M. Smith, AT0007387                        Adam R. Pulver, pro hac vice
SMITH & McELWAIN LAW OFFICE                    PUBLIC CITIZEN LITIGATION GROUP
505 Fifth Street, Suite 530                    1600 20th Street NW
P.O. Box 1194                                  Washington, DC 20009
Sioux City, Iowa 51102                         (202) 588-1000
(712) 255-8094                                 apulver@citizen.org
smitmcel@aol.com
                                                Counsel for Amicus Curiae Public Citizen
November 10, 2020




     Case 6:20-cv-02079-LRR-KEM Document 28 Filed 11/10/20 Page 1 of 11
                                        INTRODUCTION

       In April 2020, as rates of COVID-19 in meatpacking plants across the country rose,

representatives of the meatpacking industry requested that the President issue an executive order

that would compel them to continue production at all costs.1 The President, however, did not issue

such an executive order. Rather, he issued an order delegating his authority under the contract

prioritization scheme of the Defense Production Act (DPA) to the Secretary of the Department of

Agriculture (USDA) and directing the Secretary to take such action as he deemed appropriate

under that scheme.2

       Contrary to the argument in Defendants’ notice of removal, nothing in the Executive Order

directed Tyson Foods or any other Defendant (collectively “Tyson”) to do anything, and nothing

in that Order preempts negligence and fraudulent misrepresentation claims under Iowa law. Even

aside from Plaintiff’s point that the April 28, 2020, Order has no bearing on a case that arose before

that date, see Pl.’s Br. in Supp. of Mot. to Remand (ECF 22-1) at 4, 9, neither the Executive Order

nor any subsequent action by USDA required Tyson to do, or not do, anything pertinent to this

case. Tyson was thus not acting at the “direction” of any federal officer, and nothing in the order

made Tyson’s compliance with state law impossible. Moreover, the DPA’s statutory scheme

leaves room for the application of state tort and other laws, as recognized by contemporaneous

statements of USDA relating to the continuing applicability of state and local public health laws.




       1
         See Sky Chadde, Kyle Bagenstose, & Rachel Axon, “A week before Trump’s order
protecting meat plants, industry sent draft language to feds,” USA Today, Sept. 14, 2020,
https://www.usatoday.com/story/news/2020/09/14/covid-19-meat-plants-sought-feds-protection-
local-health-depts/5797051002/.
       2
        See Executive Order 13917, Delegating Authority Under the Defense Production Act
With Respect to Food Supply Chain Resources During the National Emergency Caused by the
Outbreak of COVID-19, 85 Fed. Reg. 26,313 (May 1, 2020) (attached hereto as Exhibit A).


      Case 6:20-cv-02079-LRR-KEM Document 28 Filed 11/10/20 Page 2 of 11
                               INTEREST OF AMICUS CURIAE

        Amicus Curiae Public Citizen, a non-profit advocacy organization with members and

supporters in every state, appears before Congress, agencies, courts, and state and local

governments on a wide range of issues. Public Citizen works for enactment and enforcement of

laws to protect consumers, workers, and the public, and promotes open and fair governmental

processes. Consistent with its decades of work to advance public health and safety, Public Citizen

works to protect injured individuals’ access to the civil justice system to hold companies

accountable for legal wrongs, including to protect access to state-law remedies. Public Citizen is

concerned that, if accepted, Defendants’ erroneous argument that Executive Order 13917 has

preemptive effect could nullify a range of state and local protections for workers and consumers,

leaving them with no avenue for seeking a remedy for injuries caused by wrongdoing.

                                            ARGUMENT

        In their Notice of Removal, Tyson maintains that it continued to operate without adopting

adequate health and safety precautions for workers “at the direction of federal officials” and, on

this basis, it invokes the removal provision of 28 U.S.C. § 1442(a)(1). Notice of Removal at 8.

“Four elements are required for removal under § 1442(a)(1): (1) a defendant has acted under

the direction of a federal officer, (2) there was a causal connection between the defendant's actions

and the official authority, (3) the defendant has a colorable federal defense to the plaintiff's claims,

and (4) the defendant is a ‘person,’” within the meaning of the statute.” Jacks v. Meridian Res.

Co., LLC, 701 F.3d 1224, 1230 (8th Cir. 2012). This case fails to satisfy the first three of these

elements. Tyson’s argument to the contrary is based on an erroneous characterization of the April

28 Executive Order.




                                                   3

      Case 6:20-cv-02079-LRR-KEM Document 28 Filed 11/10/20 Page 3 of 11
I.     Defendants Were Not “Acting Under the Direction of a Federal Officer.”

       A private entity only satisfies the “acted under” requirement of § 1442(a)(1) when its

actions “involve an effort to assist, or to help carry out, the duties or tasks of the federal

superior.” Watson v. Philip Morris Cos., 551 U.S. 142, 152 (2007). “It is not enough that a private

person or entity merely operate in an area directed, supervised and monitored by a federal

regulatory agency or other such federal entity.” Jacks, 701 F.3d at 1230 (citing Watson, 551 U.S. at

145). Rather, to invoke § 1442(a)(1), the defendant must show more specifically that the

“government supervised or controlled the manufacturing process.” Burford v. Monsanto Co., No.

4:16CV536, 2017 WL 1315800, at *4 (E.D. Mo. Apr. 10, 2017).

       Executive Order 13917 did not create, or even purport to create, any system of supervision

or control. The Executive Order directs or delegates to the Secretary of Agriculture the authority

to take further action that he deems appropriate, pursuant to the contract prioritization scheme of

the DPA. The Executive Order imposes no requirements or prohibitions on plant operators.

       The Executive Order is short and straightforward. Section 1 of the Executive Order directs

the Secretary of Agriculture to “take all appropriate action under [DPA, 50 U.S.C. § 4511(b)] to

ensure that meat and poultry processors continue operations consistent with the guidance for their

operations jointly issued by the CDC and OSHA.” 85 Fed. Reg. at 26,313 (May 2, 2020). Section

2(a) delegates to the Secretary certain authority to prioritize contracts “to promote the national

defense over performance of any other contracts or orders, to allocate materials, services and

facilities as deemed necessary or appropriate to promote the national defense, and to implement”

the DPA. Id. at 26,314. Section 2(b) similarly directs the Secretary to use his authority under the

DPA “to determine the proper nationwide priorities and allocation of all the materials, services,

and facilities necessary to ensure the continued supply of meat and poultry.” Id. Finally, Section



                                                 4

      Case 6:20-cv-02079-LRR-KEM Document 28 Filed 11/10/20 Page 4 of 11
2(c) authorizes the Secretary to issue orders, rules, and regulations “as may be necessary to

implement this order.” Id.

       Each of the Executive Order’s directions to the Secretary of Agriculture relate to the

President’s authority to prioritize the performance of certain contracts over others, pursuant to

Title I of the Defense Production Act, 50 U.S.C. §§ 4511–4518. As the nonpartisan Congressional

Research Service has explained:

       The priority performance authority allows the federal government to ensure the
       timely availability of critical materials, equipment, and services produced in the
       private market in the interest of national defense, and to receive those materials,
       equipment, and services through contracts before any other competing interest.

Cong. Research Serv., R43767, “The Defense Production Act of 1950: History, Authorities, and

Considerations for Congress,” (Mar. 2, 2020), https://crsreports.congress.gov/product/pdf/R/

R43767. For example, pursuant to the authority delegated under the Executive Order, the Secretary

could order a plant to fulfill contracts with the United States before fulfilling other contracts. Here,

not only did the Order impose no obligations on Tyson, but Tyson has offered no evidence that the

Secretary actually did prioritize any Tyson contracts over others, or that Isidro Fernandez was

working on any such contracts.3

       Notably, the North American Meat Institute, of which Tyson is a member, drafted an

executive order that it sent to the Administration before the President issued Executive Order

13917. That draft suggested language “order[ing] that critical infrastructure food companies



       3
          The “stakeholder” letter that Defendants cite only directed “plants contemplating
reductions of operations or recently closed since Friday May 1, and without a clear timetable for
near term resumption of operations” to “submit written documentation of their operations and
health and safety protocol developed based on the CDC/OSHA guidance to USDA.” See May 5,
2020 Letter from Sec. Perdue, https://www.usda.gov/sites/default/files/documents/stakeholder-
letters-covid.pdf. The statutory or regulatory authority for this instruction is unclear, and the
instruction does not relate to the contract-rating scheme of Title I of the DPA.

                                                   5

      Case 6:20-cv-02079-LRR-KEM Document 28 Filed 11/10/20 Page 5 of 11
continue their operations to the fullest extent possible both during and after the COVID-19 crisis

subsides.” See Chadde, Bagenstose, & Axon, supra (reproducing draft executive order submitted

by North American Meat Institute). That language was not included in the Executive Order that

the President issued. Instead, the President’s Executive Order does not order the companies to do

anything at all.

II.     There is No Colorable Preemption Defense Based on the Executive Order or the
        Defense Production Act.

        Tyson argues that it has a “colorable” defense to Plaintiff’s claims on the grounds that Iowa

law “conflicts with the President’s express directives under the DPA,” and is thus preempted.

Notice of Removal (ECF 1) at 12. Under well-established preemption principles, and under the

Eighth Circuit’s interpretation of the DPA, this argument lacks merit.

        Conflict preemption is a form of implied preemption, and “without clear congressional

intent there is a general presumption against finding implied preemption.” Mo. Bd. of Exam’rs for

Hearing Instrument Specialists v. Hearing Help Express, Inc., 447 F.3d 1033, 1035 (8th Cir.

2006). Conflict preemption comes in two forms: impossibility preemption and obstacle

preemption. Impossibility preemption arises “when compliance with both federal and state

regulations is a physical impossibility.” Lefaivre v. KV Pharm. Co., 636 F.3d 935, 939 (8th Cir.

2011) (quoting Wis. Pub. Intervenor v. Mortier, 501 U.S. 596, 605 (1991)). Obstacle preemption

exists “when a state law stands as an obstacle to the accomplishment and execution of the full

purposes and objectives of Congress.” Id. (quoting Wis. Pub. Intervenor, 501 U.S. at 605). Here,

there is no plausible argument for preemption under either theory.




                                                  6

      Case 6:20-cv-02079-LRR-KEM Document 28 Filed 11/10/20 Page 6 of 11
       A. Compliance with both Executive Order 13917 and Iowa tort law is not
          “impossible.”

       As discussed above, Executive Order 13917 directs or delegates authority under Title I of

the DPA to the Secretary of Agriculture, without imposing any obligations or prohibitions on

Tyson. And as noted above, there is no evidence that the Secretary prioritized certain Tyson

contracts over others, or that Isidro Fernandez was working on any such contracts. Moreover, there

is no reason why fulfilling certain contracts over others would make it impossible for a plant to

comply with its state-law duties of care under Iowa’s negligence and fraudulent misrepresentation

law. Thus, there is no colorable basis to assert “impossibility” preemption.

       B. Enforcement of Iowa law on negligence and fraudulent misrepresentation would
          not stand as an obstacle to the contract prioritization scheme of the DPA, as
          invoked by Executive Order 13917.

       For many of the same reasons that it is not impossible to comply with Iowa tort law and

the Executive Order, “obstacle” preemption does not apply. Putting aside that Tyson was not

complying with a priority order at the time of the events at issue (or at any other time), neither the

DPA nor Executive Order 13917 requires the production of meat at any cost. Cf. Pac. Gas & Elec.

Co. v. State Energy Res. Conservation & Dev. Comm'n, 461 U.S. 190, 222 (1983) (declining to

find state law preempted by Atomic Energy Act, since purpose of Act did not did not require “the

promotion of nuclear power … to be accomplished at all costs”); Wuebker v. Wilbur-Ellis Co., 418

F.3d 883, 888 (8th Cir. 2005) (declining to find tort law claims preempted by Federal Insecticide,

Fungicide, and Rodenticide Act and noting doubt “that it was Congress’s intention to foster

compliance with pesticide labels ‘at all costs’” (citation omitted)). To the contrary, the DPA and

case law interpreting it, as well as contemporaneous statements by USDA, indicate otherwise.

       The DPA contains an explicit immunity clause, section 707, which provides that, “No

person shall be held liable for damages or penalties for any act or failure to act resulting directly


                                                  7

      Case 6:20-cv-02079-LRR-KEM Document 28 Filed 11/10/20 Page 7 of 11
or indirectly from compliance with a rule, regulation, or order issued pursuant to [the DPA].” 50

U.S.C. § 4557. Courts have uniformly rejected such arguments that this provision creates a defense

to state-law tort claims and federal-law environmental claims arising out of work performed in

connection with DPA-prioritized contracts. See, e.g., United States v. Vertac Chem. Corp., 46 F.3d

803, 812 (8th Cir. 1995). In reasoning explicitly adopted by the Eighth Circuit in Vertac, id., the

Federal Circuit has explained that section 707 solely “provid[es] a defense for a DPA contractor

against a suit by a non-government customer in the event that the DPA contractor is forced to

breach another contract to fulfill the government's requirements.” Hercules Inc. v. United States,

24 F.3d 188, 203 (Fed. Cir. 1994). Finding that the provision had no bearing on tort actions brought

by veterans against the manufacturers of Agent Orange, the court further explained:

       [T]he immunity from suit provided by section 707 does not extend to tort suits in
       which it is alleged that the item produced by the DPA contractor is inherently
       unsafe to users. Rather, we conclude that to the extent relevant here, the intended
       protection of section 707 is analogous to that provided under the common-law
       doctrine of impossibility of performance, which excuses delay or nonperformance
       of a contract when the agreed upon performance has been rendered “commercially
       impracticable” by an unforeseen supervening event not within the contemplation of
       the parties at the time the contract was formed.

Id. at 204 (citations omitted). Accord E. Air Lines, Inc. v. McDonnell Douglas Corp., 532 F.2d

957, 997 (5th Cir. 1976) (provision merely codifies impossibility defense); In re Agent Orange

Prod. Liab. Litig., 597 F. Supp. 740, 844–45 (E.D.N.Y. 1984) (defense does not apply to

negligence claims).

       Congress’s decision, in crafting the DPA, to include a provision narrowly preempting state

breach of contract claims and no other claims resolves the obstacle preemption inquiry. “Congress’

enactment of a provision defining the pre-emptive reach of a statute implies that matters beyond

that reach are not pre-empted.” Boerner v. Brown & Williamson Tobacco Co., 394 F.3d 594, 599–

600 (8th Cir. 2005) (quoting Cipollone v. Liggett Grp., Inc., 505 U.S. 504, 517 (1992)) ; see also


                                                 8

      Case 6:20-cv-02079-LRR-KEM Document 28 Filed 11/10/20 Page 8 of 11
Jones v. Vilsack, 272 F.3d 1030, 1037 (8th Cir. 2001); Heimlicher v. Steele, 615 F. Supp. 2d 884,

913 (N.D. Iowa 2009). As the federal government argued in Vertac, “allowing a government

contractor to violate the laws with impunity, so long as it is performing a rated contract” would be

an “absurd result.” 46 F.3d at 812 (characterizing government’s argument). Again putting aside

that Tyson has not shown that Isidro Fernandez was working under a government contract at the

relevant time, the same is true here.

       Furthermore, Executive Order 13917 does not independently preempt Plaintiff’s claims.

Even if the President had authority under the Constitution to oust state law by fiat, the only concrete

action stated in the Executive Order is the delegation to the Secretary of Agriculture of authority

to implement the DPA, as explained above. Because state tort law poses no obstacle to

accomplishing the purposes of the DPA, it cannot pose an obstacle to an order delegating authority

to implement the DPA. Notably, USDA has itself acknowledged that the Executive Order does not

displace state and local regulation of meatpacking facilities. On a website created shortly after the

Executive Order, USDA included the following question and answer:

       Q: Can a county health department or state government shut down a [Food Safety
       Inspection Service (FSIS)]-regulated establishment?

       A: Yes, and FSIS will follow state and local health department decisions.

USDA, Coronavirus Disease (COVID-19), Food Supply Chain, https://www.usda.gov/

coronavirus/food-supply-chain#food-safety. If shutdowns of meatpacking plants pursuant to state

and local public health laws are not obstacles to the operation of the Executive Order and/or DPA,

it is difficult to see how state-law claims seeking damages for injuries incurred by a worker at the

plant could be.




                                                  9

      Case 6:20-cv-02079-LRR-KEM Document 28 Filed 11/10/20 Page 9 of 11
                                       CONCLUSION

       For the foregoing reasons and those explained by Plaintiff, Plaintiff’s motion to remand

should be granted.

Dated: November 10, 2020                           Respectfully submitted,

                                                   /s/ Adam R. Pulver___________________
                                                   Adam R. Pulver, pro hac vice
                                                   PUBLIC CITIZEN LITIGATION GROUP
                                                   1600 20th Street NW
                                                   Washington, DC 20009
                                                   (202) 588-1000
                                                   apulver@citizen.org

                                                   Jay M. Smith AT0007387
                                                   SMITH & McELWAIN LAW OFFICE
                                                   505 5th Street, Suite 530
                                                   P.O. Box 1194
                                                   Sioux City, Iowa 51102
                                                   (712) 255-8094
                                                   smitmcel@aol.com

                                                   Counsel for Amicus Public Citizen




                                              10

     Case 6:20-cv-02079-LRR-KEM Document 28 Filed 11/10/20 Page 10 of 11
                                  CERTIFICATE OF SERVICE

       I hereby certify that on this 10th day of November 2020, a true and correct copy of the

above and foregoing Brief of Amicus Curiae Public Citizen in Support of Plaintiff’s Motion to

Remand was served via CM/ECF Electronic Transmission on the following:

Thomas P. Frerichs                                Mel C. Orchard, III
Frerichs Law Office, P.C.                         G. Bryan Ulmer, III
106 E. 4th Street, P.O. Box 328                   Gabriel Phillips
Waterloo, Iowa 50704-0328                         The Spence Law Firm, LLC
                                                  15 S. Jackson Street
John J. Rausch                                    P. O. Box 548
Rausch Law Firm, PLLC                             Jackson, Wyoming 83001
3909 University Ave., P.O. Box 905
Waterloo, Iowa 50704-0905

Attorneys for Plaintiffs

Kevin J. Driscoll                                 Mary Gaston
Finley Law Firm, P.C.                             Perkins Coie LLP
699 Walnut Street, Suite 1700                     1201 Third Avenue
Des Moines, Iowa50309                             Suite 4900
                                                  Seattle, Washington 98101-3099
Christopher S. Coleman
Perkins Coie LLP
2901 N. Central Avenue
Suite 2000
Phoenix, Arizona 85012


Attorneys for Defendants

                                           __/s/ Adam R. Pulver______
                                                   Adam R. Pulver




                                             11

     Case 6:20-cv-02079-LRR-KEM Document 28 Filed 11/10/20 Page 11 of 11
